IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JERELL M. HUDDLESTON,         : No. 61 WM 2014
                              :
               Petitioner     :
                              :
                              :
          v.                  :
                              :
                              :
MARIROSA LAMAS, LAWRENCE      :
COUNTY COURT OF COMMON PLEAS, :
LAWRENCE COUNTY DISTRICT      :
ATTORNEY'S OFFICE,            :
                              :
               Respondents    :


                                      ORDER



PER CURIAM

       AND NOW, this 8th day of October, 2014, the Application for Leave to File

Original Process, the Petition for Writ of Habeas Corpus, and the Application for an

Immediate Hearing are DISMISSED. See Commonwealth v. Reid, 642 A.2d 453 (Pa.

1994) (hybrid representation improper). The Prothonotary is DIRECTED to forward the

filings to counsel of record.